                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION

 U.S. EQUAL EMPLOYMENT                            )               Civil Action No.: TBD
 OPPORTUNITY COMMISSION,                          )
                                                  )
                 Plaintiff,                       )           JURY TRIAL DEMAND
                                                  )
        v.                                        )                  COMPLAINT
                                                  )
 COTTLE STRAWBERRY NURSERY,                       )
 INC.,                                            )
                                                  )
                 Defendant.                       )


                                   NATURE OF THE ACTION

       This is an action under Title VII of the Civil Rights Act of 1964 (“Title VII”) and Title I

of the Civil Rights Act of 1991, to correct unlawful employment practices on the basis of religion

and to provide appropriate relief to Helen Perez, who was adversely affected by such practices.

As alleged with greater particularity in the paragraphs below, the Equal Employment Opportunity

Commission (“EEOC” or the “Commission”) alleges that Cottle Strawberry Nursery, Inc.

(“Defendant”), failed to accommodate Perez’s religious beliefs, and terminated Perez because of

her religion, Seventh Day Adventist, in violation of Title VII.

                                  JURISDICTION AND VENUE

       1.       Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337, 1343

and 1345. This action is authorized and instituted pursuant to Section 706(f)(1) and (3) of Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.§ 2000e-5(f)(1) and (3) (“Title VII”)

and pursuant to Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

       2.       The employment practices alleged to be unlawful were committed within the

jurisdiction of the United States District Court for the Eastern District of North Carolina.



                                        1
             Case 7:19-cv-00064-BO Document 1 Filed 03/28/19 Page 1 of 7
                                            PARTIES

       3.      Plaintiff, the Equal Employment Opportunity Commission (the “Commission”), is

the agency of the United States of America charged with the administration, interpretation and

enforcement of Title VII and is expressly authorized to bring this action by Sections 706(f)(1) and

(3) of Title VII, 42 U.S.C. § 2000e-5(f)(1) and (3).

       4.      At all relevant times, Defendant has continuously been a North Carolina

corporation registered to conduct business in the state of North Carolina, and has continuously

been doing business in the state of North Carolina and the city of Faison. At all relevant times,

Defendant has continuously had at least 15 employees.

       5.      At all relevant times, Defendant has continuously been an employer engaged in an

industry affecting commerce under Sections 701(b), (g) and (h) of Title VII, 42 U.S.C. §§

2000e(b), (g) and (h).

                              ADMINISTRATIVE PROCEDURES

       6.      More than thirty days prior to the institution of this lawsuit, Helen Perez filed a

charge with the Commission alleging violations of Title VII by Defendant.

       7.      On September 18, 2018, the Commission issued to Defendant a Letter of

Determination finding reasonable cause to believe that Title VII was violated and inviting

Defendant to join with the Commission in informal methods of conciliation to endeavor to

eliminate the unlawful employment practices and provide appropriate relief.

       8.      The Commission engaged in communications with Defendant to provide Defendant

the opportunity to remedy the discriminatory practices described in the Letter of Determination.

       9.      The Commission was unable to secure from Defendant a conciliation agreement

acceptable to the Commission.




                                       2
            Case 7:19-cv-00064-BO Document 1 Filed 03/28/19 Page 2 of 7
        10.      On February 11, 2019, the Commission issued to Defendant a Notice of Failure of

Conciliation.

        11.      All conditions precedent to the institution of this lawsuit have been fulfilled.

                                     STATEMENT OF CLAIMS

        11.      As more fully described below, on or about May 11, 2018, Defendant engaged in

unlawful employment practices at its facility in Faison, North Carolina, in violation of Section 703

of Title VII, 42 U.S.C. § 2000(e)-2, when it refused to accommodate the sincerely held religious

beliefs of Perez and discharged her because of her religion, Seventh Day Adventist.

        12.      Perez has been a Seventh Day Adventist since her childhood. As a Seventh Day

Adventist, Perez holds the sincere religious belief that she must not engage in labor during the

biblical Sabbath. According to Perez’s faith, the Sabbath begins at sunset on Friday and ends at

sunset on Saturday.

        13.      Between approximately 2016 and 2018, Perez was employed as a seasonal worker

at Defendant’s Faison, North Carolina facility where Defendant packs and ships produce for

distribution.

        14.      During 2016 and 2017, Perez worked as a packer in a warehouse area of

Defendant’s facility. Perez’s duties as a packer included packing produce into boxes in preparation

for shipping.

        15.      Beginning in or around April 2018, Perez worked as a boxer in an area of

Defendant’s facility called the box room or box house. Perez’s duties as a boxer included preparing

boxes for use by the packers in the warehouse.

        16.      Prior to May 2018, Defendant was on notice that Perez could not work on Saturdays

because of her religion.




                                         3
              Case 7:19-cv-00064-BO Document 1 Filed 03/28/19 Page 3 of 7
       17.      Prior to May 2018, Perez had informed Defendant that she observed the Sabbath

on Saturdays and therefore, could not work on Saturdays.

       18.      Prior to May 2018, Defendant had not required Perez to work on a Saturday.

       19.      Prior to May 2018, Defendant had not required Perez to work on a Saturday because

of Perez’s religious beliefs.

       20.      On or about May 9, 2018, Defendant’s Plant Sales Administrative Assistant

informed employees that Defendant had a requirement that employees work seven days a week.

       21.      On or about May 9, 2018, Perez told the Plant Sales Administrative Assistant that

Perez could not work on Saturday because of her religion.

       22.      On or about May 9, 2018, the Plant Sales Administrative Assistant told Perez to

provide Defendant with a letter from Perez’s church.

       23.      On or about May 11, 2018, Perez gave the Box House Supervisor a letter from her

church leader in support of her request not to work on Saturdays.

       24.      On or about May 11, 2018, the Plant Sales Administrative Assistant and the

Warehouse Manager met with Perez to discuss her request for Saturdays off.

       25.      The Plant Sales Administrative Assistant told Perez that Perez’s request for

Saturdays off was denied.

       26.      The Plant Sales Administrative Assistant told Perez that Perez could not work for

Defendant unless she could work seven days a week.

       27.      The Plant Sales Administrative Assistant told Perez more than once on or about

May 11, 2018, that Perez could not work for Defendant unless she could work a seven-day week.

       28.      Defendant failed to accommodate Perez’s religious beliefs and practice by refusing

to allow her to be off on her Sabbath.




                                        4
             Case 7:19-cv-00064-BO Document 1 Filed 03/28/19 Page 4 of 7
        29.      Defendant discharged Perez because of her religion, Seventh Day Adventist, in

violation of Title VII.

        30.      The effect of the practices complained of has been to deprive Perez of equal

employment opportunities and otherwise adversely affect her status as an employee because of her

religion.

        31.      The unlawful employment practices complained of above were intentional.

        32.      The unlawful employment practices complained of above were done with malice

or with reckless indifference to the federally protected rights of Perez.

                                      PRAYER FOR RELIEF

        Wherefore, the Commission respectfully requests that this Court:

        A.       Grant a permanent injunction enjoining Defendant, its officers, agents, servants,

employees, attorneys, and all persons in active concert or participation with it, from discriminating

against current or future employees based on their religion.

        B.       Grant a permanent injunction enjoining Defendant, its officers, agents, servants,

employees, attorneys, and all persons in active concert or participation with it, from refusing to

provide current and future employees reasonable accommodation for their religious beliefs absent

undue hardship.

        C.       Order Defendant to institute and carry out policies, practices, and programs which

provide equal employment opportunities for all employees, including an effective policy

prohibiting religious discrimination and providing for religious accommodations, all of which

eradicate the effects of its past and present unlawful employment practices.

        D.       Order Defendant to make Perez whole, by providing appropriate back pay with

prejudgment interest, in amounts to be determined at trial, and other affirmative relief necessary




                                         5
              Case 7:19-cv-00064-BO Document 1 Filed 03/28/19 Page 5 of 7
to eradicate the effects of its unlawful employment practices, including, but not limited to,

reinstatement or front pay.

        E.      Order Defendant to make Perez whole by providing compensation for past and

future pecuniary losses resulting from the unlawful employment practices described above, in

amounts to be determined at trial.

        F.      Order Defendant to make Perez whole by providing compensation for past and

future nonpecuniary losses resulting from the unlawful practices complained of above, including,

emotional suffering, inconvenience, humiliation, loss of enjoyment of life, loss of civil rights, and

other non-pecuniary losses, in amounts to be determined at trial.

        G.      Order Defendant to pay Perez punitive damages for its malicious and reckless

conduct, as described above, in amounts to be determined at trial.

        H.      Grant such further relief as the Court deems necessary and proper in the public

interest.

        I.      Award the Commission its costs of this action.

                                     JURY TRIAL DEMAND

        The Commission requests a jury trial on all questions of fact raised by its complaint.



Respectfully submitted this the 28th day of March, 2019,

                                              JAMES L. LEE
                                              Deputy General Counsel

                                              GWENDOLYN YOUNG REAMS
                                              Associate General Counsel
                                              Equal Employment Opportunity Commission
                                              131 M Street, NE
                                              Washington, D.C. 20507




                                        6
             Case 7:19-cv-00064-BO Document 1 Filed 03/28/19 Page 6 of 7
                          s/Lynette A. Barnes
                          LYNETTE A. BARNES
                          N.C. Bar No. 19732
                          Regional Attorney

                          YLDA MARISOL KOPKA
                          Illinois Bar No. 6286627
                          Supervisory Trial Attorney
                          Equal Employment Opportunity Commission
                          Charlotte District Office
                          129 West Trade Street, Suite 400
                          Charlotte, North Carolina 28202
                          Telephone: (704) 954-6470
                          Email: ylda.kopka@eeoc.gov

                          s/ Zoë G. Mahood
                          ZOË G. MAHOOD
                          NC Bar No. 21722
                          Senior Trial Attorney
                          Equal Employment Opportunity Commission
                          Raleigh Area Office
                          434 Fayetteville Street, Suite 700
                          Raleigh, NC 27601
                          Phone: (919) 856-4080
                          Fax:    (919) 856-4156
                          zoe.mahood@eeoc.gov


                          ATTORNEYS FOR PLAINTIFF




                           7
Case 7:19-cv-00064-BO Document 1 Filed 03/28/19 Page 7 of 7
